El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
La prueba que mereció crédito al jurado, y en la que dispensó aparente benignidad al rebajar a segundo grado la acusación por asesinato, estableció que el apelante en concierto con otro, en carretera abierta tendió una embos-cada a su víctima, un chófer de carro público en su trabajo de transportar pasajeros, atravesándole un camión de arrastre, persiguiéndolo cuando el chófer salió de su automóvil y trató de huir, y en dicha persecución rema-tándolo a tiros. El crimen compendia los elementos clásicos de acecho, designio y alevosía que integran el asesinato. El recurso de apelación descansa estrictamente en las cues-tiones de derecho que pasamos a resolver.
I
Se queja el apelante de que el juez optó por juramentar diez jurados, posponiendo para el día siguiente el juramento definitivo de los dos restantes. No hubo error. El reclamo de perjuicio del acusado perdió toda legitimi-*439dad cuanao instado por el tribunal para que utilizara su reserva de 14 recusaciones perentorias contra los 10 jurados cualificados hasta ese momento, sólo utilizó una perentoria. De modo que se reservó 13 recusaciones para dos jurados que faltaban para completar el panel. No es este el caso en que se obliga a la defensa a agotar recusaciones perentorias que luego podrían hacerle falta para excluir candidatos llamados para cubrir las restantes plazas del panel. Indice adicional de la invalidez del señalamiento y total ausencia de perjuicio lo encontramos en la enmienda por Ley Núm. 60 de 27 mayo, 1980 de la Regla 123 de Procedimiento Criminal que redujo de 15 a 10 las recusaciones perentorias en asesinato igualándolas con las reservadas al Fiscal, aumentadas de 8 a 10. Si se cumple hoy el debido proceso con solo 10 perentorias a la defensa, ¿de qué puede quejarse quien en determinado momento del juicio tenía 13 perentorias que esgrimir faltando solo dos jurados para completar el panel?
II
Es otro tanto insustancial la protesta del apelante por no haber el Fiscal puesto a su disposición declaraciones juradas de los testigos que ni figuraban al dorso de la acusación ni declararon en el juicio. La regla de Pueblo v. Delgado López, 106 D.P.R. 441, 444-445 (1977), en que busca apoyo la disidencia y que es norma de veinte años desde Pueblo v. Ribas, 83 D.P.R. 386 (1961), es que la defensa tiene derecho a examinar la declaración del testigo que declara, si es que dicho escrito está disponible. El acusado disfrutó ese derecho. En lo que concierne a declaraciones no producidas en el juicio, si es que se tomaron, no aparece que la defensa hiciera esfuerzo por examinarlas antes de juicio, ni mucho menos que en momento alguno haya planteado la materialidad o relevancia de las mismas a la defensa del acusado. En United States v. Agurs, 427 U.S. 97 (1976), se reafirma la *440obligación del Fiscal de revelar prueba favorable al acusado, mas ¿quién ha señalado o reclamado que el Fiscal en este caso tenía esa prueba y la ocultó? Se requiere alguna demostración afirmativa de la existencia de esa prueba y no la serie de especulaciones que alimentan el argumento de la defensa. Así lo sostuvimos en el más reciente caso de Pueblo v. Rodríguez Sánchez, infra, porque el acusado no tiene derecho a una expedición de pesca en los archivos de fiscalía. No puede levantarse un castillo de precedentes en el aire, sin base racional en los autos, para imputar al Fiscal ocultación de prueba favorable al acusado. Si así fuere, con dicho error bastaría para revocar, sin necesidad de perseguir el efecto acumulativo de actuaciones perjudiciales al apelante.
Ya este Tribunal en decisión per curiam, se adhirió a la doctrina de Brady v. Maryland, 373 U.S. 83 (1963) y United States v. Agurs, supra, y sentó pauta en nuestra jurisdicción al resolver en Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243, 246, 249 (1979):
El descubrimiento de prueba que rebasa el texto de la Regla 95 y busca apoyo en el debido proceso de ley no es recurso a invocarse livianamente. Está muy lejos de ser patente de corso que en forma indiscriminada permita la intrusión en los archivos de fiscalía, ni que facilite al acusado cuanta evidencia pueda relacionarse con el caso criminal. No basta para activar el remedio la probabilidad de que el jurado o el juez de conocer tal prueba hubiesen rendido un fallo distinto. La protección constitucional se da en situación que implica corrupción de la función depura-dora de la verdad que es la esencia procesal del juicio. [Énfasis nuestro.]
Reiteramos que no estamos dando licencia para que en todo caso y en forma automática se concedan todos los informes y papeles relacionados con la actuación del agente. El acusado que los solicita debe hacer alguna demostración prima facie convincente de la materialidad de esa evidencia y de la legitimidad de su petición que la excluyen de la *441calificación de alegación simplemente dilatoria, onerosa y hostigante. [Énfasis nuestro.] Cf. Pueblo v. Cancel Hernández, 111 D.P.R. 625 (1981).
No hemos de pasar por alto que Agurs, supra, exige algo más que una solicitud de descubrimiento basada en inquietudes, preocupaciones o posibilidades académicas. Explícitamente requiere de la moción una demostración de base substancial de existencia de la prueba y de materiali-dad de la misma para la defensa. Agurs, supra, a la pág. 106. Allí se dijo: “[S]i la ocultación de evidencia resulta en error constitucional, ello se debe al carácter de la eviden-cia, no al carácter del fiscal.” Agurs, pág. 98. “[L]a clave para el análisis del debido proceso en casos de alegada conducta impropia del fiscal es la objetividad del juicio y no la culpabilidad del acusador. . . . [E]l fin del debido proceso ‘no es castigar a la sociedad por los desvíos del fiscal, sino evitar un juicio injusto para el acusado’ [Brady v. Maryland, 373 U.S. 83 (1963)]”. Smith v. Phillips, 455 U.S. 209, 219 (1982).
III
En los señalamientos sobre evidencia de carácter la defensa tiene una posición ambivalente: objeta la intención del fiscal de presentar prueba sobre buen carácter de la víctima, y cuando el tribunal retira el testigo de reputación y elimina su testimonio la defensa también objeta. Consis-tente con esa estrategia acusa error en admitir y error en suprimir dicho testimonio. ¿Qué puede esto aportar al cúmulo de irregularidades de cuya suma total depende el apelante para revocar el veredicto del jurado? Es inconce-bible que la estimación de la evidencia por el jurado dependa de que sus miembros sepan que hay una diferen-cia semántica entre prueba de “carácter” y prueba de “reputación”. Usualmente son los hechos de alto relieve e impacto en la prueba, aquellos que captan y retienen el recuerdo del testigo, los que en consecuencia final inclinan el criterio del juzgador de hechos.
*442IV
El apelante no objeta el contenido de la instrucción sobre fuga. Su inconformidad se limita al hecho de que por un olvido del juez hubo de darla aparte, al final, lo que pudo haberle insuflado, según él, énfasis perjudicial. El argumento pertenece a la provincia de lo imaginario. La disidencia, después de citar a Hamling v. United States, 418 U.S. 87 (1974), que le niega todo peso de error perjudicial aun a la discusión de la instrucción en presencia del jurado, se remite a “la posibilidad” de que tuviera “especial consideración en la mente del jurado”. Si las instrucciones son correctas, parte de la deliberación por el jurado es darle especial consideración al relacionarlas con la prueba. Las instrucciones especiales pedidas por el Fiscal o la defensa, de aprobarlas el juez, se dan al final y en pieza aparte, y no vemos razón para especular que el jurado se inclinará a la última palabra y descartará el resto de la prueba. Un grado relativo de idoneidad en el jurado basta para excluir esta posibilidad.
V
Dista mucho éste de ser el caso apropiado para aplicar la regla de efecto acumulativo de irregularidades proce-sales que daña el debido proceso. Pueblo v. González Colón, 110 D.P.R. 812, 831 (1981). No hay erosión perceptible, ni aislada ni en conjunto, de los derechos del acusado.
El apelante tuvo un proceso justo y un veredicto benigno. Esa es la sensación que fluye del examen del expediente, y que deja en paz la conciencia de sus juzgadores.
Con estos antecedentes y fundamentos la sentencia apelada es por la presente confirmada.
El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Irizarry Yunqué disintió con opinión a la que se une el Juez Presidente Señor Trías Monge.